Citation Nr: 0602139	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  96-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1953 to July 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 RO decision which denied 
service connection for an acquired psychiatric disorder.  The 
veteran provided testimony at a personal hearing at the RO in 
October 1996.  In January 1999, the Board remanded this 
appeal to schedule the veteran for a Travel Board hearing.  
In May 2001, the veteran testified at a Travel Board hearing 
at the RO.  

In August 2001, the Board reopened veteran's claim for 
service connection for an acquired psychiatric disorder and 
also remanded the claim for further development.  

In February 2003, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In October 2003, the 
Board again remanded this appeal for further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran's current acquired psychiatric disorder began 
during active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

As noted above, the veteran had active service from March 
1953 to July 1954.  His service medical records show 
treatment for and diagnoses of psychiatric problems.  An 
October 1952 objective pre-induction examination report 
included a notation that the veteran's psychiatric evaluation 
was normal.  A June 1953 objective examination report also 
included a notation that the veteran's psychiatric evaluation 
was normal.  A March 1954 final summary report from a 
psychiatrist noted that the veteran was seen after having 
been very excitable and combative on the previous night.  The 
diagnosis was schizophrenic reaction, not elsewhere 
classified, acute, moderately severe, manifested by an 
inappropriate affect, depression, and auditory and visual 
hallucinations.  An April 1954 hospital final summary noted 
that the veteran was admitted in March 1954.  The diagnosis 
was schizophrenic reaction, not elsewhere classified, acute, 
moderate, manifested by bizarre behavior and auditory and 
visual hallucinations.  

A subsequent April 1954 hospital narrative summary related a 
diagnosis of encephalopathy, congenital, with demonstrable 
physical etiology and associated structural change in the 
brain, manifested by borderline intelligence, concreteness, 
perplexity, poor judgment, an abnormal electroencephalogram, 
nystagmus, short dissociative episodes from which he was 
presently recovered, and a history of familial nystagmus.  
There was a notation that such was not incurred in the line 
of duty and that it existed prior to service.  A June 1954 
medical board report related the same diagnosis.  There were 
notations that the veteran became incapacitated in March 1954 
and that his congenital cephalopathy was not caused by an 
incident of service, that it existed prior to service, and 
that it was not permanently aggravated by service.  

Post-service clinical evidence shows treatment for variously 
diagnosed psychiatric problems.  The first post-service 
clinical reference of record to a psychiatric problem was in 
April 1967, many years after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

An April 1967 VA hospital summary related diagnoses including 
anxiety reaction.  A March 1972 private physical examination 
report noted that the veteran stated that he had a nervous 
breakdown while in the military in Korea.  The physician 
related diagnoses including a psychosis.  

An April 1972 hospital history report noted that the veteran 
reported that he had a nervous breakdown while in the service 
in Korea.  He reported that he was hospitalized for at least 
three months.  The veteran also indicated that he had some 
periodic nervousness since 1953.  The impression included 
depressive neurosis, moderate, rule out psychosis.  The April 
1972 hospital discharge summary also referred to depressive 
neurosis.  

A September 1976 VA psychiatric examination report noted that 
the veteran's claims file and treatment record had been 
reviewed.  The examiner reported that in going back to the 
military record, the veteran was diagnosed as having 
schizophrenia, acute, while overseas.  The examiner noted 
that on the veteran's return to the United States, he was 
diagnosed as having encephalopathy, congenital, with 
demonstrable physical, etiological, and structural changes of 
the nervous system.  The examiner indicated current diagnoses 
of anxiety neurosis, chronic, moderately severe, and 
schizophrenia in remission.  The examiner commented that a 
definite diagnosis on the veteran was rather vague and 
indefinite at this time.  The examiner noted that first the 
veteran had a diagnosis of schizophrenia, then a diagnosis of 
encephalopathy, and more recently, diagnoses associated with 
excessive drinking, anxiety reaction, depression reaction, 
and psychophysiological reaction of the gastrointestinal 
tract.  

Subsequent private and VA treatment records show continuing 
treatment for variously diagnoses psychiatric problems, 
including depression, anxiety, and PTSD.  

An April 2002 VA psychiatric examination report noted that 
the veteran's claims file was reviewed.  The examiner 
discussed the veteran's medical history in detail.  The 
impression included unspecified mental disorder (non-
psychotic); major depression (history); congenital 
encephalopathy (history); schizophrenia (history); and age-
related cognitive decline.  The examiner commented that after 
reviewing the evidence that was available to him from the 
medical records and his interview with the veteran, he 
thought it was at least as likely as not that some mental 
disorder began during the veteran's service in Korea in the 
time period of early 1954.  The examiner stated that he could 
not say with certainty or even speculate about what the 
nature of the veteran's mental condition was that led up to 
shock treatments and his separation from service.  The 
examiner noted that a schizophrenic reaction could not be 
ruled out and that a congenital encephalopathy due to unknown 
factors also could not be ruled out, so a "differential" 
between those two diagnoses was not reasonable.  The examiner 
remarked that the onset was most reasonably and consistently 
interpreted as occurring at the time of active duty.  The 
examiner stated that such was indicated by a relative decline 
from the veteran's premorbid level of function.  

A September 2004 VA psychiatric examination report noted that 
the examiner reviewed the veteran's claims file.  The 
diagnoses included post-traumatic stress disorder (PTSD); 
major depressive disorder; a history of alcohol dependence in 
remission; schizophrenia by history; and rule out dementia.  
The examiner commented that the veteran seemed to be 
exhibiting considerable symptoms associated with PTSD and 
depression.  The examiner remarked that based on the 
information that the veteran was sharing and the information 
from the records, it seemed that his condition began in the 
military and that it appeared that he had PTSD and depression 
associated with his combat experiences.  The examiner stated 
that in pooling all the information and integrating all of 
the information from the records and what the veteran 
reported, the diagnoses rendered appeared to be most 
appropriate, suggesting that the veteran's difficulties 
occurred when he was in the military and that he had suffered 
difficulties ever since.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the examiner pursuant to the April 2002 
VA psychiatric examination report, specifically stated that 
he thought it was at least as likely as not that some mental 
disorder condition began during the veteran's service in 
Korea in early 1954.  The Board notes that the examiner 
reviewed the claims file in detail in providing his opinion 
and specifically discussed the veteran's service medical 
records and the diagnoses indicated at that time.  Such 
opinion is also consistent with the medical evidence of 
record including the previous September 1976 VA psychiatric 
examination report, noted above.  The Board finds that such 
opinion is very probative in this matter.  

Additionally, the Board observes that the examiner pursuant 
to the September 2004 VA psychiatric examination report, 
indicated that it seemed that the veteran's condition began 
in the military and that it appeared that he had PTSD and 
depression associated with his combat experiences.  However, 
the Board notes that there is no indication in the record 
that the veteran actually participated in combat.  There are 
also no verified stressors of record.  Given such 
circumstances, the opinion by the VA examiner that the 
veteran has PTSD that began during service is less probative 
in this matter.  See Wensch v. Principi, 15 Vet.App. 362 
(2001).  However, the VA examiner did specifically relate a 
psychiatric disorder, PTSD and depression, to the veteran's 
period of service.  At least to that extent, the VA 
examiner's opinion is consistent with the opinion provided by 
the examiner pursuant to the April 2002 VA psychiatric 
examination.  

The veteran's service medical records show treatment for 
psychiatric problems, including schizophrenia.  Post-service 
private and VA treatment records show continuing treatment 
for variously diagnosed psychiatric problems.  Furthermore, 
the examiner at the time of the April 2002 VA psychiatric 
examination report specifically stated that the veteran's 
present acquired psychiatric disorder began during his period 
of service.  There is also a satisfactory chain of evidence 
from the time of the veteran's period of service to the 
present.  

After considering all the evidence, the Board finds that the 
veteran has a current acquired psychiatric disorder which 
began during his active service.  An acquired psychiatric 
disorder was incurred in active service, warranting service 
connection.  The benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) has been considered in making this decision.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in June 1995, a 
statement of the case in January 1995, a supplemental 
statement of the case in November 1996, a supplemental 
statement of the case in January 1997, correspondence in 
October 2001, a supplemental statement of the case in August 
2002, correspondence in April 2004, correspondence in May 
2005, and a supplemental statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In April 2002 and September 2004, VA has also obtained 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  








ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


